Exhibit 10.72

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

THIRD AMENDMENT TO THE SUPPLY AGREEMENT BETWEEN HORIZON

PHARMA IRELAND LIMITED

AND NUVO PHARMACEUTICALS INC

This AMENDMENT NO. 3 TO SUPPLY AGREEMENT (this “Amendment”) is made and entered
into as of February 16, 2018 by and between Nuvo Pharmaceuticals Inc., formerly
known as Nuvo Research Inc., a company incorporated under the laws of the
province of Ontario, Canada (“NUVO”), having offices at 6733 Mississauga Road,
Suite 610, Mississauga, ON L5N 6J5, Canada, and Horizon Pharma Ireland Limited,
a Irish limited company (“Horizon Pharma”), and amends that certain Supply
Agreement, dated as of October 17, 2014, as amended by Amendment No. 1 to Supply
Agreement, dated as of February 4, 2016 and Amendment No. 2 to Supply Agreement,
dated as of January 1, 2017 (collectively, the “Agreement”), by and between NUVO
and Horizon Pharma. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

AGREEMENT

 

1. Section 7.6 of the Supply Agreement is hereby repealed and replaced with the
following:

7.6        Safety Stock Reserve.    NUVO agrees to hold and maintain (a) […***…]
of stock reserve of all Raw Materials
(other than API and […***…] bottles) and primary Packaging supplies for the Supplied Product, (b) […***…] stock reserve of
[…***…] bottles for the Supplied Product and (c)(i) […***…] stock reserve of API
until such time as the Alternate API Manufacturer is approved by the relevant
Regulatory Authorities in the Horizon Pharma Territory and (ii) […***…] stock
reserve of API after the Alternate API Manufacturer is approved by the relevant
Regulatory Authorities in the Horizon Pharma Territory, in each case, based on
Horizon Pharma’s most recent Forecast; provided, notwithstanding anything
contained in this Agreement, NUVO shall as soon as practicable obtain a stock
reserve of DMSO, equal to the amount necessary to supply […***…] of Supplied
Product, based on Horizon Pharma’s Initial Forecast. Thereafter, NUVO shall
maintain, at all times during the Term, a stock reserve of DMSO equal to […***…]
of Supplied Product, based on Horizon Pharma’s most current Forecast. If NUVO
obtains any Raw Materials, primary Packaging supplies, other components or DMSO
for its stock reserve pursuant to this Section 7.6 and, as a result of changes
in the Forecast, is unable to use such materials either to supply Supplied
Product to Horizon Pharma or to a Third Party, the Parties will share the cost
of such excess materials equally and Horizon Pharma will reimburse NUVO for its
share of such costs within […***…] following receipt of an invoice therefor.

2.        EFFECT OF THIS AMENDMENT.    Except as expressly provided herein, this
Amendment shall not constitute an amendment, modification or waiver of any
provision of the Agreement or any rights or obligations of any party under or in
respect of the Agreement. Except as modified by this Amendment, the Agreement
shall continue in full force and effect. Upon the execution of this Amendment by
each of the parties hereto,

 

*** Confidential Treatment Requested

 

Page 1 of 2



--------------------------------------------------------------------------------

each reference in the Agreement to “this Agreement” or the words “hereunder,”
“hereof,” “herein” or words of similar effect referring to the Agreement shall
mean and be a reference to the Agreement as amended by this Amendment, and a
reference to the Agreement in any other instrument or document shall be deemed a
reference to the Agreement as amended by this Amendment. This Amendment shall be
subject to, shall form a part of, and shall be governed by, the terms and
conditions set forth in the Agreement, as amended by this Amendment.

3.        GENERAL.    This Amendment may be executed in multiple counterparts,
each of which may be delivered via facsimile or other electronic means, which
taken together shall constitute the original agreement.

IN WITNESS WHEREOF, the parties to this Amendment indicate their agreement
effective as of the date set forth at the beginning of this Amendment by signing
below.

 

HORIZON PHARMA IRELAND LIMITED

  

NUVO PHARMACEUTICALS INC.

By:

   /s/ Paul Condon    By:    /s/ Jesse Ledger    (Signed)       (Signed)

Name:

   Paul Condon   

Name:

   Jesse Ledger    (Typed)       (Typed)

Title:

   Director   

Title:

   President and CEO

 

Page 2 of 2